

116 S3287 ES: CFO Vision Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3287IN THE SENATE OF THE UNITED STATESAN ACTTo modify the governmentwide financial management plan, and for other purposes.1.Short titleThis Act may be cited as the CFO Vision Act of 2020.2.Chief financial officers; governmentwide financial management
 plan(a)Chief Financial Officer and Deputy Chief Financial OfficerChapter 9 of title 31, United States Code, is amended—(1)in section 902(a)—(A)in the matter preceding paragraph (1), by striking An and inserting It shall be the duty and responsibility of each agency Chief Financial Officer to oversee and provide leadership in the areas of budget formulation and execution, planning and performance, risk management, internal controls, financial systems, accounting, and other areas as the Director of the Office of Management and Budget may designate. In carrying out the preceding sentence, each;(B)in paragraph (3)—(i)in subparagraph (C), by inserting areas and before systems; and(ii)in subparagraph (D)—(I)in clause (iii), by striking and at the end;(II)in clause (iv), by striking performance; and inserting performance and integration of performance and cost information; and; and(III)by adding at the end the following:(v)annual agency financial statements prepared in accordance with United States generally accepted accounting principles;.(C)by redesignating paragraph (8) as paragraph (10);(D)by redesignating paragraphs (5) through (7) as paragraphs (6) through (8), respectively;(E)by inserting after paragraph (4) the following:(5)prepare, in consultation with financial management and other appropriate experts, an agency plan to implement the 4-year financial management plan prepared by the Director of the Office of Management and Budget under section 3512(a)(2) of this title and to achieve and sustain effective financial management in the agency, which shall—(A)be completed within 90 days of the issuance of a governmentwide plan under section 3512(a)(2) of this title;(B)be revised as determined necessary by the Chief Financial Officer;(C)include performance-based financial management metrics against which the financial management performance of the agency shall be assessed; and(D)be submitted upon completion or revision to the head of the agency, the Director of the Office of Management and Budget, the Comptroller General, and appropriate committees of Congress, and be made publicly available;;(F)in paragraph (6), as so redesignated—(i)by striking subparagraph (A);(ii)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively; and(iii)in subparagraph (C), as so redesignated, by adding and at the end;(G)in paragraph (7), as so redesignated—(i)in the matter preceding subparagraph (A), by striking and the Director of the Office of Management and Budget, and inserting , the Director of the Office of Management and Budget, the Comptroller General, and appropriate committees of Congress, which shall be made publicly available and;(ii)in subparagraph (A), by striking agency; and inserting agency, including—(i)the progress of the agency in implementing the agency plan described in paragraph (5);(ii)the progress of the agency in implementing the governmentwide 4-year financial management plan prepared by the Director of the Office of Management and Budget under section 3512(a)(2) of this title; and(iii)the performance of the agency against financial management metrics established by the Director of the Office of Management and Budget;; and(iii)in subparagraph (D)—(I)by striking of the reports and inserting of—(i)the reports;(II)in clause (i), as so designated, by striking the amendments made by the Federal Managers' Financial Integrity Act of 1987 (Public law 97–255); and and inserting section 3512(d) of this title;; and(III)by adding at the end the following:(ii)agency spending data published under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note); and(iii)the reporting of the agency under the Federal Financial Management Improvement Act of 1996 (31 U.S.C. 3512 note); and;(H)in paragraph (8), as so redesignated—(i)by striking monitor the and insert manage the formulation and; and(ii)by striking , and prepare and submit to the head of the agency timely performance reports; and and inserting a semicolon; (I)by inserting after paragraph (8), as so redesignated, the following:(9)be responsible for linking performance and cost information, including the preparation and submission to the head of the agency of timely performance reports that incorporate cost information;;(J)in paragraph (10), as so redesignated—(i)by inserting inflation and before costs; and(ii)by striking the period at the end and inserting ; and; and(K)by adding at the end the following:(11)coordinate with senior agency personnel, including the Chief Data Officer, Chief Information Officer, Chief Performance Officer, Chief Acquisition Officer, Chief Risk Officer, and Chief Evaluation Officer of the agency on—(A)the exercise of authorities under this subsection; and(B)the strategic planning, performance measurement and reporting, and risk management functions of the agency.; and(2)in section 903—(A)in subsection (a), by inserting and who shall assist the agency Chief Financial Officer in the performance of each of the duties of the agency Chief Financial Officer under this chapter after matters; and(B)by adding at the end the following:(c)Notwithstanding subchapter III of chapter 33 of title 5, in the event of a vacancy in the position of Chief Financial Officer of an agency, the Deputy Chief Financial Officer of the agency shall serve as the acting Chief Financial Officer..(b)Governmentwide financial management planSection 3512 of title 31, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (1), by striking a financial management status report and a governmentwide 5-year financial management plan and inserting a governmentwide 4-year financial management plan and a financial management status report; (B)by striking paragraph (2);(C)by redesignating paragraph (3) as paragraph (2);(D)in paragraph (2), as so redesignated—(i)in subparagraph (A)—(I)by striking 5-year and inserting 4-year; (II)by striking shall describe and inserting the following: shall—(i)describe;(III)in clause (i), as so designated, by striking 5 fiscal years to improve the financial management of the Federal Government. and inserting 4 fiscal years to improve the financial management of the Federal Government in a manner that is strategic, comprehensive, and cost-effective; and; and (IV)by adding at the end the following:(ii)be developed in consultation with the Chief Financial Officers Council, the Chief Information Officers Council, the Chief Data Officer Council, the Chief Acquisition Officers Council, the Council of the Inspectors General on Integrity and Efficiency, the Government Accountability Office, and, as appropriate, other councils and financial management experts.; and(ii)in subparagraph (B)—(I)in the matter preceding clause (i), by striking 5-year and inserting 4-year;(II)in clause (iii)—(aa)by striking for developing and inserting for improving financial management systems, including—(I)developing; and(bb)by adding at the end the following:(II)linking performance and cost information to facilitate effective and efficient decision making;(III)eliminating duplicative and unnecessary systems and activities; and(IV)identifying opportunities for agencies to share systems and services and encouraging agencies to do so where practicable;;(III)by striking clause (iv);(IV)by redesignating clause (v) as clause (iv); (V)by inserting after clause (iv), as so redesignated, the following:(v)provide a strategy for reporting performance and cost information;;(VI)in clause (vi), by striking 5-year and inserting 4-year;(VII)in clause (vii), by striking identify and inserting provide a strategy for strengthening the Federal financial management workforce, including identification of;(VIII)in clause (viii), by striking and at the end;(IX)by redesignating clause (ix) as clause (x);(X)by inserting after clause (viii) the following:(ix)include comprehensive financial management performance-based metrics against which the financial management performance of executive agencies can be assessed; and; and(XI)in clause (x), as so redesignated, by striking 5-year and inserting 4-year;(E)by inserting after paragraph (2) the following:(3)A financial management status report under this subsection shall include—(A)a description and analysis of the status of financial management in the executive branch, including the progress made towards implementing the governmentwide 4-year financial management plan, the status of remaining challenges, and, as necessary based on obligations or expenditures, any updates or revisions to the cost estimates included in the most recent governmentwide 4-year financial management plan; (B)a summary of the performance of agencies against the metrics developed and identified by the Director of the Office of Management and Budget in the governmentwide 4-year financial management plan;(C)a summary of the most recently completed financial statements—(i)of Federal agencies under section 3515 of this title; and(ii)of Government corporations;(D)a summary of the most recently completed financial statement audits and reports—(i)of Federal agencies under subsections (e) and (f) of section 3521 of this title; and(ii)of Government corporations;(E)a summary of reports on internal accounting and administrative control systems submitted to the President and Congress under subsection (d);(F)a listing of agencies whose financial management systems do not comply substantially with the requirements of section 803(a) of the Federal Financial Management Improvement Act of 1996 (31 U.S.C. 3512 note), and a summary statement of the efforts underway to remedy the noncompliance; and(G)any other information the Director considers appropriate to fully inform Congress regarding the financial management of the Federal Government.;(F)in paragraph (4)—(i)in subparagraph (A)—(I)by striking 15 months after the date of the enactment of this subsection and inserting 6 months after the date of enactment of the CFO Vision Act of 2020; and(II)by striking 5-year and inserting 4-year; and(ii)in subparagraph (B)—(I)in clause (i)—(aa)by striking Not later than January 31 of each year thereafter and inserting At a minimum, concurrently with the submission of the budget of the United States Government under section 1105(a) of this title made in the first full fiscal year following any year in which the term of the President commences under section 101 of title 3;(bb)by striking financial management status report and a revised governmentwide 5-year and inserting governmentwide 4-year; and(cc)by striking 5 fiscal years and all that follows through the period at the end and inserting 4 fiscal years.; and(II)in clause (ii)—(aa)by striking revised governmentwide 5-year and inserting governmentwide 4-year; and(bb)by striking paragraph (3)(B)(viii) and inserting paragraph (2)(B)(viii); and (iii)by adding at the end the following:(C)Each year, concurrently with the submission of the budget of the United States Government under section 1105(a) of this title, the Director of the Office of Management and Budget shall submit to the appropriate committees of Congress and the Comptroller General a financial management status report.; and(G)by striking paragraph (5); (2)in subsection (d)(2)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)a separate report on the results of the assessment and conclusion required under subsection (e)(2).;(3)by redesignating subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively; and(4)by inserting after subsection (d) the following:(e)The head of each executive agency shall—(1)in establishing the internal accounting and administrative controls under subsection (c), identify the key financial management information needed for effective financial management and decision making; and(2)annually assess and make a conclusion on the effectiveness of the internal controls of the executive agency over financial reporting and key financial management information identified under paragraph (1)..(c)Audits by agenciesSection 3521 of title 31, United States Code, is amended—(1)in subsection (e)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;(B)by striking (e) Each financial and inserting (e)(1) Each financial;(C)in paragraph (1), as so designated, by striking standards— and inserting standards.; and(D)by inserting after paragraph (1), as so designated, the following:(2)As part of each audit under this subsection, the auditor shall—(A)evaluate the design of the internal control of the agency over financial reporting and key financial information, as assessed and reported on by the head of the agency under section 3512(d)(2)(C) of this title;(B)determine whether those controls have been implemented;(C)for controls that are properly designed and implemented, perform sufficient tests of those controls to conclude whether the controls are operating effectively, including sufficient tests to support a low level of assessed control risk; and(D)communicate controls that the auditor concludes are not suitably designed and implemented or are not operating effectively, as appropriate under applicable generally accepted government auditing standards.(3) Audits under this subsection shall be conducted—; and(2)in subsection (h), by striking section 3512(a)(3)(B)(viii) and inserting section 3512(a)(2)(B)(viii).(d)Technical and conforming amendmentSection 3348(e) of title 5, United States Code, is amended—(1)in paragraph (3), by adding or at the end;(2)by striking paragraph (4); and(3)by redesignating paragraph (5) as paragraph (4).Passed the Senate December 16, 2020.Secretary